DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
Claim 12 is allowable. The restriction requirement as set forth in the Office action mailed on 12/13/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is fully withdrawn.  Claim 17, directed to invention II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (claim 12).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see p. 11, filed 7/20/2022, with respect to all rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
	Support for the amendments to the claims is found in the claims as originally filed.

Allowable Subject Matter
Claims 1 and 5-21 are allowed.

Reasons for Allowance
In claim 1, the recitation of “as viewed in an axial direction of the axis of the catalyst case unit, the inward extending pipe portion of the upstream side exhaust pipe having a shorter distance of distances between the axes of the upstream side exhaust pipes and an inner surface of the catalyst case unit in a direction orthogonal to the axes of the upstream side exhaust pipes extends deeper into the inside of the catalyst case unit than the upstream side exhaust pipe having a longer distance,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 12, the recitation of “a plate thickness of the outside reinforcing member is smaller than a plate thickness of the inside reinforcing member,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 21, the recitation of “a plate thickness of the outside reinforcing member is smaller than a plate thickness of the inside reinforcing member,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The remaining claims depend from one of claims 1 and 12 and are allowable for that reason.
The closest known prior art is Yoshitska JP 2014-095348 and Masabumi et al. JP 60017220.
Yoshitska (Figs. 1-6) teaches an exhaust structure for a saddle riding vehicle, the exhaust structure comprising: an exhaust pipe (291/292 as in Figs. 2-6) connected to an internal combustion engine (29); and a catalyst disposed in the exhaust pipe; the exhaust pipe including a catalyst case unit (at 31/32) housing the catalyst and an upstream side exhaust pipe (295/296—also the same is at 297/298, but this is not repeated throughout) disposed on an upstream side of the catalyst case unit (at 31/32); the catalyst case unit (at 31/32) having a larger diameter than the upstream side exhaust pipe (295/296); the upstream side exhaust pipe (295/296) being connected to the catalyst case unit (at 31/32) in a connecting portion (as shown in Figs. 3, 5, and 6) located on an upstream side of the catalyst in a flow of exhaust (as shown in Figs. 3, 5, and 6); in the connecting portion, an axis of the upstream side exhaust pipe (295/296) and an axis of the catalyst case unit (at 31/32) being in substantially right-angled positional relation to each other (as reasonably disclosed by Figs. 5-6).
For “substantially,” the Office notes Applicant’s exemplary range of 70-110 degrees.  Therefore, the relative term “substantially” is clearly understood.
Yoshitska further teaches wherein a plurality of the upstream side exhaust pipes (295/296/297/298) are connected to the catalyst case unit (at 31/32) in the connecting portion (as shown in Figs. 5-6).  Yoshitska further teaches wherein the plurality of upstream side exhaust pipes (295/296/297/298) are arranged alongside and substantially in parallel with each other in the connecting portion (as shown in Figs. 5-6).  Yoshitska further teaches wherein the axis of the catalyst case unit (at 31/32) extends in a forward-rearward direction of the vehicle (Figs. 1 and 5), and in a case where the axis of the catalyst case unit (at 31/32) and the axis of the upstream side exhaust pipe (295/296/297/298) are viewed in a direction orthogonal to the axis from above the catalyst case unit (as in Fig. 5), the axis of the upstream side exhaust pipe (295/296/297/298) and the axis of the catalyst case unit (at 31/32) are in substantially right-angled positional relation to each other (as in fig. 5).
Masabumi (Figs. 1-2) teaches an exhaust structure for a saddle riding vehicle, the exhaust structure comprising: an exhaust pipe (5/9) connected to an internal combustion engine; and a catalyst (14) disposed in the exhaust pipe; the exhaust pipe including a catalyst case unit (at 14) housing the catalyst and an upstream side exhaust pipe (5/9) disposed on an upstream side of the catalyst case unit (at 14); the catalyst case unit (at 14) having a larger diameter than the upstream side exhaust pipe (as shown in Fig. 2); the upstream side exhaust pipe (9) being connected to the catalyst case unit (at 14) in a connecting portion (10) located on an upstream side of the catalyst (14) in a flow of exhaust; in the connecting portion (10), an axis of the upstream side exhaust pipe (9) and an axis of the catalyst case unit (at 14) being in substantially right-angled positional relation to each other (this appears to be reasonably disclosed in Fig. 2).
An exemplary reference for the reinforcing member of claims 12 and 21 is JP-2008133823 (Figs. 4-6).  Additionally, US 20080110162 teaches reinforcing plates in Fig. 4.
None of these references teach the limitations quoted above in the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746